Citation Nr: 9914695	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-09 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  This is an appeal from a February 1996 
decision by the Department of Veterans Affairs (VA) Regional 
Office, Cleveland, Ohio, Committee on Waivers and Compromises 
denying entitlement to waiver of recovery of an overpayment 
of improved disability pension benefits.  The basis for the 
decision was that there was bad faith on the part of the 
veteran in creation of the overpayment by failing to promptly 
report the receipt of his Social Security benefits.

The record reflects that in March 1996 the appellant's 
representative submitted a notice of disagreement with 
creation of the indebtedness on the basis that unreimbursed 
medical expenses for 1994 did not seem to have been included 
in computation of the veteran's countable income.  The 
representative was later contacted by a member of the 
regional office who advised him that adjustments had been 
made for the unreimbursed medical expenses.  The veteran was 
sent a statement of the case in April 1996 regarding validity 
of creation of the indebtedness.  His representative 
submitted a substantive appeal in May 1996; however, it was 
indicated that the veteran wished to proceed only with the 
issue of entitlement to waiver of recovery of the 
overpayment.  Thus, that issue is considered to be the sole 
matter on appeal.  

The record further discloses that the veteran was scheduled 
for a hearing before a Member of the Board of Veterans' 
Appeals (Board) sitting at the regional office in August 
1998.  However, the veteran did not appear for the scheduled 
hearing.  The veteran has recently advised that he had been 
unable to attend the hearing due to a lack of transportation.  
He did not ask that the hearing be rescheduled.  Accordingly, 
the Board considers the hearing request to have been 
withdrawn.  See 38 C.F.R. § 20. 704(d) (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the matter of 
bad faith has been obtained by the regional office. 

2.  By rating action in July 1994, the veteran was found 
permanently and totally disabled for pension purposes based 
on residuals of a cerebral vascular accident rated 90 percent 
disabling in combination.

3.  Later in July 1994, the veteran was awarded improved 
disability pension effective April 1, 1994, based on his 
report that the only family income consisted of a union 
benefit of $554 per month or $6,648 per year. 

4.  In September 1995 the Social Security Administration 
notified the regional office that the veteran had become 
entitled to Social Security benefits in May 1994 and that his 
current benefit was $1,159 per month.

5.  In November 1995 the regional office terminated the 
veteran's award of improved disability pension due to excess 
income effective July 1, 1994.  This action resulted in an 
overpayment in his account.

6.  In January 1996 the veteran's award was adjusted to pay 
him an increased rate effective April 1, 1994, based on a 
deduction of unreimbursed medical expenses.  The award was 
again terminated effective July 1, 1994, due to excess 
income; the overpayment was reduced by $225. 

7.  There was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of his Social Security benefits to the VA.  There was 
no willful intent on the veteran's part to obtain VA benefits 
to which he was not entitled.  


CONCLUSION OF LAW

There was no indication of bad faith on the part of the 
veteran in creation of the overpayment of improved disability 
pension benefits.  38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 
38 C.F.R. Part 4, § 1.965 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with regard to the issue of whether there 
was bad faith on the part of the veteran in creation of the 
overpayment.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  Bad faith generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  38 C.F.R. Part 4, 
§ 1.965.  In order to determine that bad faith exists, 
willful intent on the part of the debtor must be proven.  The 
burden of proof lies solely with the VA.  

In this case, the record reflects that in July 1994 the 
veteran was awarded improved disability pension benefits 
commencing in April of that year.  His award was based on his 
report that the only family income consisted of his union 
benefit of $6,648 per year.  However, in September 1995 the 
regional office received information from the Social Security 
Administration that the veteran had been found entitled to 
Social Security benefits in May 1994 and that he was 
currently in receipt of Social Security benefits of $1,159 
per month.  Accordingly, in November 1995 the regional office 
terminated the veteran's award of improved disability pension 
with a resulting overpayment in his account.  In January 1996 
his award was increased effective in April 1994 due to the 
payment of unreimbursed medical expenses.  The award was 
again terminated effective in July 1994 due to excess income.  
These actions reduced the overpayment by $225.

The veteran had been informed at the time of his award of 
improved death pension in July 1994 that the rate of pension 
payments depended in part upon the amount of his family 
income and he had been asked to immediately report any change 
in income to the VA.  Thus, there was some fault on the part 
of the veteran in failing to promptly report his receipt of 
Social Security benefits to the VA.  The record shows, 
however, that the veteran sustained a cerebral vascular 
accident in November 1993.  According to a report by a 
private medical center dated in January 1994, he had a subtle 
but significant cognitive dysfunction.  In a May 1994 report 
by James F. Seiler, M.D., it was indicated that the veteran 
had a fairly severe left hemiparesis along with his stroke.  
It was indicated that he had had much emotional lability 
following the stroke and that had persisted since that time.  
When the veteran was afforded a VA psychiatric examination in 
July 1994, he was considered competent and capable of 
administering his own personal affairs; however, it was noted 
that he had problems in areas of concentration and attention 
span.  

After carefully considering the entire record in this case, 
especially the cognitive dysfunction resulting from the 
veteran's cerebral vascular accident, the Board is not 
convinced there is sufficient evidence to demonstrate willful 
intent on the part of the veteran to obtain VA benefits to 
which he was not entitled under the law.  The Board 
accordingly concludes that there was no indication of bad 
faith on the part of the veteran in creation of the 
overpayment in question.  Thus, the Board concludes that his 
request for waiver of recovery of the indebtedness is not 
barred on that basis.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
Part 4, § 1.965.  


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved disability pension benefits is not precluded by bad 
faith on the part of the veteran.  The appeal is granted to 
this extent.


REMAND

Since the Board has found that there was no bad faith on the 
part of the veteran in creation of the overpayment, the 
remaining question for consideration is whether recovery of 
the indebtedness would be against the principle of equity and 
good conscience.  This matter has not been considered by the 
regional office.  In this regard, a financial status report 
submitted by the veteran in January 1996 is of record; 
however, some of the information on the report, especially 
the monthly payments listed for installment contracts and 
other debts is somewhat unclear.  A current financial 
statement would be desirable.  Accordingly, the case is 
REMANDED for the following action:

The veteran should be contacted and asked 
to complete and return a financial status 
report (VA Form 4-5655) reflecting the 
current income, expenses, and assets for 
himself and his spouse.  The veteran's 
case should then be reviewed by the 
regional office to determine whether 
waiver of recovery of the overpayment is 
warranted under the principle of equity 
and good conscience.  

When the above action has been completed and if the 
determination remains adverse to the veteran, he and his 
representative should be sent a supplemental statement of the 
case and be afforded the appropriate time in which to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran until he 
receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.



		
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).



 Department of Veterans Affairs

